505-22 Alberta Co.No. 29646 PROVINCE OF ALBERTA CANADA Certificate of Incorporation I hereby certify that - RIMBEY PIPE LINE CO. LTD. - is this day incorporated under The Companies Act of the Province of Alberta as a Limited Company. Given under my hand and seal of office at Edmonton this - Eleventh - day of August-A.D. 1961 /S/ Registrar of Joint Stock Companies PROVINCE OF ALBERTA "THE COMPANIES ACT" I, Jas. Warr, Registrar of Joint Stock Companies for the Province of Alberta, Canada, do hereby CERTIFY that the documents annexed hereto and impressed with my seal of office, and relating to RIMBEY PIPE LINE CO. LTD. are true and accurate copies of the original Memorandum of Association and Articles of Association, whereof they purport to be copies and that I am the proper custodian of the said documents. GIVEN under my hand and seal of office at Edmonton, Province of Alberta, this llth day of August, one thousand nine hundred and sixty-one. (Jas. Warr) Registrar of Joint Stock Companies MEMORANDUM OF ASSOCIATION Of RIMBEY PIPE LINE CO. LTD. 1.The name of the Company is "RIMBEY PIPE LINE CO. LTD.". 2.The registered office of the Company will be situate in the City of Calgary, in the Province of Alberta. 3.The objects for which the Company is established are: (a) To construct, purchase, lease or otherwise acquire and own and operate pipe lines for the transportation of oil and/or natural gas, natural gasoline, condensate, propane and butane and other liquid or gaseous products or any of them, and to purchase, sell and/or deliver oil and gas and other products, or any of them, through such pipe lines or otherwise; (b) To construct, purchase, lease or otherwise acquire and own and operate oil refineries, gas works and plants, including plants for the production of coke and other by-products, and plants for the manufacture and production of any and all solid, liquid or gaseous substances or materials, manufacture and production of which involve the use of or the incorporation therein of oil or natural gas or any derivatives or component parts thereof or by-products thereof or either of them; (c) To acquire by purchase, lease, concession, license, exchange, or other legal title, oil wells, oil leases, easements, oil lands, oil claims, natural gas wells, lands and places which may seem to the Company capable, or possibly capable, of affording a supply of oil or gas; and either absolutely or - Page 2 - conditionally, and either solely or jointly with others, as principals, agents, contractors, or otherwise, and to develop the same and to carry on the businesses of drilling, operating and managing oil and gas wells as owner or contractor or otherwise and generally to engage in the businesses of producing, refining, dealing in and marketing oil and natural gas and all, derivatives thereof in all their branches; (d) To acquire by purchase, lease, hire or otherwise, mines, mineral claims, mineral leases, reservations, mining lands and mining rights of every description, and to work, develop, operate and turn same to account; (e) To engage in the business of dealers in natural gas for lighting power or other purposes, and for such purposes to enter into any contracts, engagements, or agreements with any government, municipal corporation or person for the supplying of natural gas and to enter into any negotiations or contracts with any Government, municipality, corporations or persons for the right to use any street, highway or public place or any public or private property for the right-of-way of the Company's pipe lines; (f) To carry on the business of an electric light, heat and power company in all its branches; provided, however, that any sale, distribution or transmission of electric, hydraulic, or other power or force shall "be subject to local and municipal regulations in that behalf; - Page 3 - (g) To carry on any works or undertakings which the Company is authorized to carry on as a contractor with or for any other company, firm or person; (h) To enter into partnership or into any arrangements for sharing of profits, union of interest, co-operation, joint adventure, reciprocal concession, or otherwise with any person or company, wheresoever incorporated, carrying on or engaged in, or about to carry on or engage in, any business or transaction which the Company is authorized to carry on or engage in, or any business or transaction capable of being conducted so as, directly or indirectly to benefit the Company; (i) To enter into any arrangements with any governments or authorities (municipal, local or otherwise) that may seem conducive to the Company's objects or any of them, and to obtain from any such government or authority any rights, privileges and concessions which the Company may think it desirable to obtain, and to carry out, exercise, and comply with any such arrangements, rights, privileges and concessions; (j) To take, purchase, exchange or otherwise acquire and hold shares and stocks in any other Company or companies having objects altogether or in part similar to those of the Company or carrying on any business capable of being conducted so as directly or indirectly to benefit the Company; (k) To take or otherwise acquire and hold shares, stock debentures, debenture stocks, bonds, obligations and securities issued or guaranteed by any company, wheresoever incorporated or - Page 4 - carrying on business, and to manage, supervise, control or otherwise deal with the business or operations of any company or undertaking or to take part in the management, supervision or control thereof; (l) To pay out of the funds of the Company the costs and expenses of and incidental to or preliminary to the formation, incorporation, and organization of the Company; (m) To issue shares of the Company in payment or part payment for any property or rights which may be acquired by or for any service which may be rendered to the Company or in or toward the payment of and the satisfaction of any debt or liability of the Company; 3A.(a)The powers authorized or implied by Sub-section (1) of Section 19 of The Companies Act shall apply to the Company, except and to the extent that the same may be inconsistent with the powers herein set forth, but none of the powers implied or authorized by the said Sub-section (1) shall be deemed to be lessened or restricted, as regards the Company, by reason of anything in this Memorandum of Association contained; (b)The power to sell or dispose of the undertaking of the Company or any part thereof authorized by Sub-section (4) of Section 19 of The Companies Act shall include the power to accept as the consideration for any such sale or disposal any shares, bonds or debentures or the securities of any purchasing company. 4.No shares shall be issued, sold or transferred except as herein- after provided; - Page 5 - (i) The number of shares to be Issued from time to time shall be determined by the directors. (ii) The first issue of shares of the Company (other than incorporator's shares) shall be offered as to 40% thereof to The British American Oil Company Limited, as to 35% thereof to The California Standard Company, and as to the remaining 25% thereof rateably to all the owners, other than The British American Oil Company Limited and The California Standard Company, of interests in the Rimbey Gas Plant in approximate proportion to such other owners' capital investments in such Plant as of July 1, 1961, each of such offers to be conditioned upon the Offeree entering into a Shipping Agreement with the Company and with Montreal Trust Company, as Trustee, whereby the shareholders or proposed shareholders of the Company severally agree with the Company and the Trustee that so long as any bonds of the Company to be issued in connection with the initial financing of a pipe line from the said Rimbey Gas Plant to or to the vicinity of Edmonton, in the Province of Alberta, are outstanding, they will tender, or cause to be tendered, to the Company for shipment through such pipe line, all condensate, natural gasoline, butane and propane produced from the Rimbey Gas Plant and respectively owned by them or their subsidiaries, if any, that is sold or is to be shipped far delivery to market outlets served by such pipe line.
